Citation Nr: 1506002	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-40 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether the severance of service connection for post-traumatic stress disorder (PTSD) with alcohol dependence and depression was proper. 

2. Entitlement to an initial higher rating for service-connected PTSD with alcohol dependence and depression. 

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for peripheral neuropathy of the left foot. 

5. Entitlement to service connection for peripheral neuropathy of the right foot. 

6. Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

7. Entitlement to service connection for tinnitus. 

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, June 2009, May 2010, March 2013, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified that he was unemployable due to his PTSD.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The Board notes that the Veteran's attorney submitted a November 2013 notice of disagreement to a March 2013 rating decision on the issues of entitlement to service connection for tinnitus, right ear injury, and a traumatic brain injury (TBI).  Correspondence received in February 2014 indicated that the attorney wished to withdraw her representation in the service connection claim for TBI.  As such, this issue will be addressed in a separate decision.  A January 2015 decision review officer conference report revealed that the Veteran withdrew the claim of service connection for right ear injury.  As the agency of original jurisdiction (AOJ) has not yet issued a statement of the case regarding the issue of entitlement to tinnitus, this issue must be remanded.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for PTSD, as well as entitlement to TDIU and entitlement to service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the left foot, and peripheral neuropathy of the right foot, as well as entitlement to a compensable rating for bilateral hearing loss.  

2. The evidence does not show that the grant of service connection for PTSD was clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for 
diabetes mellitus, peripheral neuropathy of the left foot, and peripheral neuropathy of the right foot, as well as entitlement to a compensable rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014). 

2. The criteria to sever service connection for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Diabetes, Peripheral Neuropathy, and Hearing Loss Claims 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

During the January 2015 Board hearing, the Veteran requested that the service connection claims for diabetes mellitus and peripheral neuropathy of the left and right feet, as well as the higher rating claim for bilateral hearing loss, be withdrawn.  See January 2015 Board hearing transcript, p. 3, 20.  As these claims have been withdrawn on the record, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and the claims are dismissed.   


Severance of Service Connection 

In this decision, the Board restores service connection for the Veteran's PTSD with alcohol dependence and depression, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required. 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

In this case, the Veteran filed a service connection claim for PTSD in June 2008.  The Veteran alleged that his PTSD was related to his service in the Republic of Vietnam and he provided several lay statements discussing specific PTSD stressors.  

The Veteran was afforded a May 2009 VA examination which was conducted by a psychologist.  The examiner reviewed the claims file and VA treatment records and conducted a thorough evaluation of the Veteran.  The examiner diagnosed PTSD with alcohol dependence secondary to PTSD.     

A July 2009 rating decision then granted PTSD and assigned a 30 percent rating effective June 16, 2008.  In granting service connection for PTSD, the RO relied on the May 2009 VA examination report and the verification of the Veteran's stressors in Vietnam.  The Veteran's VA treatment records from this time period also included a diagnosis of PTSD.  

During the pendency of the Veteran's claim for a higher initial rating for his PTSD, he was afforded a VA examination in May 2012.  The May 2012 VA examiner opined that the Veteran did not meet the full criteria for PTSD.  The Veteran was then afforded another VA examination in August 2012.  This examiner opined in the August 2012 examination report, as well as an October 2012 addendum opinion, that the Veteran did not meet the full criteria for PTSD.    

In light of this medical evidence, the RO proposed to sever service connection for PTSD in a November 2012 rating decision on the basis that the grant of service connection for this condition was clearly and unmistakably erroneous as the Veteran did not have a diagnosis of PTSD.  A November 2012 letter notified the Veteran of the proposed action and informed him of his right to submit evidence and appear for a personal hearing.  In response, the Veteran testified before a decision review officer in March 2013 and contended that service connection was warranted as he has a diagnosis of PTSD and has received treatment for PTSD.  

In an April 2013 rating decision, the RO formally severed service connection for PTSD with alcohol dependence and depression.  In doing so, the RO acknowledged the Veteran's contentions but reiterated that the recent VA examination reports did not render a diagnosis of PTSD.  As such, the RO found that there was clear and unmistakable error in the grant of service connection for PTSD and reasoned that the recent medical evidence showed that the Veteran did not have a diagnosis of PTSD.  

Since the April 2013 rating decision, the Veteran has submitted pertinent private treatment records, to include a February 2014 mental health evaluation.  The February 2014 evaluator conducted a thorough evaluation of the Veteran and diagnosed the Veteran with chronic PTSD. 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 
In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous." Id. (Emphasis in original). 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

The Board acknowledges the May 2012 VA examination report, August 2012 VA examination report, and October 2012 VA addendum opinion that state that the Veteran does not have a diagnosis of PTSD.  However, the Veteran had a competent and credible medical diagnosis of PTSD at the time of the grant of service connection as evidenced by the probative May 2009 VA examination report, as well as July 2009 and April 2010 VA treatment records.  Moreover, the Veteran had service in the Republic of Vietnam and the RO noted verification of his alleged PTSD stressors in the July 2009 rating decision.  Since the grant of service connection for PTSD, the Veteran has had VA inpatient treatment for PTSD in September 2009, January 2010, and May 2012.  Significantly, the Veteran's VA treatment records from 2013 and the February 2014 private mental health evaluation clearly provide a current diagnosis of PTSD.  Thus, competent and credible medical evidence, both pre-dating the RO's grant of service connection and post-dating its severance, provides a diagnosis of PTSD.  Thus, after a careful review of the record, the Board finds that VA has not met the high evidentiary burden of showing clear and unmistakable error, and thus the severance of service connection was improper. 


ORDER

Severance of service connection not being proper, service connection for PTSD with alcohol dependence and depression is restored. 

Service connection for diabetes mellitus is dismissed.

Service connection for peripheral neuropathy of the left foot is dismissed.

Service connection for peripheral neuropathy of the right foot is dismissed.

Entitlement to a compensable rating for service-connected bilateral hearing loss is dismissed. 


REMAND

In a March 2013 rating decision, the RO denied entitlement to tinnitus, right ear injury, TBI, and TDIU.  The Veteran's representative submitted a November 2013 notice of disagreement as to these issues.  Initially, the Board notes that the issue of entitlement to TDIU is currently before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the issue of service connection for TBI will be addressed in a separate decision.  In January 2015, the Veteran withdrew his service connection claim for right ear injury.  A statement of the case has not yet been issued for the service connection claim for tinnitus.  As such, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          

During the January 2015 Board hearing, the Veteran reported that his PTSD disability worsened since the most recent examination, which was conducted in August 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

As noted above, the issue of entitlement to TDIU is currently before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the RO should also appropriately develop the Veteran's TDIU claim, to include affording the Veteran a VA examination upon remand.  

The Board also notes that the Veteran testified during the January 2015 Board hearing that his service-connected pulmonary asbestosis has worsened since his last VA examination, which was conducted in April 2010.  See January 2015 Board hearing transcript, p. 24.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination for his pulmonary asbestosis upon remand since the issue of entitlement to TDIU is currently before the Board pursuant to Rice.  38 U.S.C.A. § 5103A(g).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran and his representative a statement of the case regarding the issue of entitlement to service connection for tinnitus.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

3.  Gather any outstanding pertinent records of VA treatment dated since January 2013 and associate these records with the claims file.  The Veteran has identified VA treatment through the Huntington VAMC, Clarksburg VAMC, and Charleston CBOC.  Also associate records of the Veteran's inpatient VA psychiatric treatments, dated March 2009 (alcohol dependence), September 2009 to October 2009, January 2010 to March 2010 from Clarksburg VAMC, and May 2012 from Louisville VAMC.  

4.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include Vet Center treatment.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his pulmonary asbestosis.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

8.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

9.  The RO should adjudicate the higher rating claims for PTSD and pulmonary asbestosis, and thereafter adjudicate the claim for a TDIU.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


